Citation Nr: 1548880	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 2007 for the grant of service connection for type II diabetes mellitus.

2.  Entitlement to an effective date prior to December 13, 2010 for the grant of service connection for coronary artery disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection for type II diabetes mellitus, effective September 5, 2007, and service connection for coronary artery disease, effective December 13, 2010.  The Veteran disagreed with the effective dates assigned.

In January 2015 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The claims file includes no statement or communication from the Veteran, or other document, prior to September 5, 2007 that constitutes a claim for service connection for type II diabetes mellitus.

2.  An October 16, 2007 medical record documenting the onset of the Veteran's type II diabetes mellitus disability was received by VA on November 6, 2007.

3.  The claims file includes no statement or communication from the Veteran, or other document, prior to December 13, 2011 that constitutes a claim for service connection for coronary artery disease.

4.  The Veteran's coronary artery disease was diagnosed on March 20, 2009; medical records documenting the onset of the Veteran's disability were received by VA on March 25, 2009.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to September 5, 2007 for the award of service connection for type II diabetes mellitus is without legal merit.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§  3.400, 3.816 (2015).

2.  The claim for an effective date prior to December 13, 2010 for the award of service connection for coronary artery disease is without legal merit.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The effective date issues turn on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).





II. Analysis

The Veteran contends that effective dates are warranted prior to September 5, 2007 for the grant of service connection for type II diabetes mellitus and prior to December 13, 2010 for the grant of service connection for coronary artery disease.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015)(a).  

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  A Nehmer class member means a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).  Id. at § 3.816(b)(2).  Those diseases include type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes) and coronary artery disease.  The Veteran is a Nehmer class member because he was determined to be a Vietnam veteran who had covered herbicide diseases.  Id. at § 3.816(b)(1)(i).

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  Id. at § 3.816(c)(1).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  Id. at § 3.816(c)(2).  

If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  Id. at § 3.816(c)(4).  Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In this case, the Veteran had claimed entitlement to service connection for "Agent Orange related diseases" and "diseases caused by exposure to Agent Orange" in June 2006 and June 2007, respectively.  In July 2006 and June 2007 letters, the RO advised the Veteran that "Agent Orange exposure is not a condition for which service connection may be established."  The RO letters included a list of the diseases determined to be associated with exposure to herbicides and asked the Veteran to identify "the specific disability that resulted from" exposure to herbicides.  

On September 5, 2007 VA received correspondence from the Veteran claiming entitlement to service connection for diabetes mellitus associated with exposure to herbicides while in the waters of Vietnam.  In support of his claim, he submitted private treatment records, which were received by VA on November 6, 2007, documenting diagnosed type II diabetes mellitus in an October 16, 2007 examination report.  

In response to a February 2009 VCAA letter requesting information pertinent to the September 2007 claim of entitlement to service connection for diabetes mellitus, the Veteran submitted additional private medical records reflecting ongoing evaluation and treatment for diabetes mellitus.  Among the records received on March 25, 2009 was a March 20, 2009 medical certificate from A. Fortuno, M.D., who diagnosed essential hypertension with hypertensive cardiovascular disease/coronary artery disease, type II diabetes mellitus with renal insufficiency, dyslipidemia, and nephrolithiasis.

An April 2009 rating decision denied the claim of entitlement to service connection for diabetes mellitus because the evidence of record showed that the disability began many years after separation from service and because there was no concrete basis to demonstrate that the disability was related to service on a presumptive basis based on claimed exposure to Agent Orange.  A July 2009 rating decision confirmed and continued the previous denial of service connection for diabetes mellitus.

In correspondence received on July 7, 2011, the Veteran again asserted that he had been exposed to herbicides in the Republic of Vietnam and stated that the "provisions of NEHMER Class Court [sic]" applied to his claim for service connection.  In an August 2011 letter, the RO advised the Veteran of disabilities included under Nehmer and advised him to complete and return an enclosed VA Form 21-526b, Veteran's Supplemental Claim for Compensation, if he was claiming any of the listed disabilities.  On December 13, 2011 VA received the completed VA Form 21-526b, identifying the Veteran's claim of entitlement to service connection for ischemic heart disease secondary to diabetes mellitus and a kidney problem.  

In January 2015 the Veteran testified that he was diagnosed with diabetes mellitus and coronary artery disease 10 or 20 years ago and recalled filing a claim for diabetes mellitus around 2007 and a claim for coronary artery disease in December 2011.

Considering the proper effective dates for service connection for diabetes mellitus and coronary artery disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for either disability between September 25, 1985, and May 3, 1989; his claims for service connection were not pending before VA on May 3, 1989 or received by VA between that date and the May 8, 2001 date establishing a presumption of service connection for type II diabetes mellitus or the August 31, 2010 date establishing a presumption of service connection for coronary artery disease; and his claims were not received within one year from the date of his separation from service.  Thus, the Board must determine the effective dates in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816.

Considering these provisions, the Board finds that an effective date earlier than the September 5, 2007 claim for service connection for diabetes mellitus is not warranted because the evidence of record first documents type II diabetes mellitus on October 16, 2007.  As a result, because type II diabetes mellitus was not shown until after the claim was received, an earlier effective date is not assignable based on liberalizing law.  38 C.F.R. § 3.114(a).  

Turning to coronary artery disease, because VA received the Veteran's claim of entitlement to service connection for ischemic heart disease, which includes coronary artery disease, on December 13, 2011 more than 1 year after the effective date of the law, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3).  As a result, December 13, 2010 is the correct effective date for service connection for coronary artery disease based on the claim received on December 13, 2011.

The Board considered the private medical evidence received on March 25, 2009 in connection with the Veteran's claim of entitlement to service connection for diabetes mellitus; that evidence showed a diagnosis of coronary artery disease on March 20, 2009.  However, this evidence was not accompanied by a specific claim of service connection and there is no way the medical evidence by itself could be construed as a claim of compensation.  Therefore, the March 20, 2009 private medical examination report does not provide a basis for assigning an earlier effective date for service connection for coronary artery disease.

In addition, the Board may not construe the Veteran's communication received on July 7, 2011 as an informal claim because he did not identify the benefit sought.  38 C.F.R. § 3.155(a).  In this regard, although the RO had previously advised him after June 2006 and July 2007 communications that he needed to identify a specific disability he was claiming and that Agent Orange exposure is not a condition for which service connection may be established, his July 7, 2011 correspondence referenced "my diseases associated with herbicide exposure" without identifying a particular disability or symptoms of a particular disability.  Accordingly, his July 7, 2011 communication regarding exposure to herbicides does not provide a basis for assigning an earlier effective date for service connection for coronary artery disease.

Based on the foregoing reasons, the Board finds that an effective date earlier than December 13, 2010 is not warranted for service connection for coronary artery disease and the claim must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.816.


ORDER

Entitlement to an effective date prior to September 5, 2007 for the grant of service connection for diabetes mellitus is denied.

Entitlement to an effective date prior to December 13, 2010 for the grant of service connection for coronary artery disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


